UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-54639 [Missing Graphic Reference] CITADEL EXPLORATION, INC. (Exact name of registrant as specified in its charter) Nevada 27-1550482 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 420 Bryant Circle, Unit D Ojai, California 93023 (Address of principal executive offices) (530) 871-1484 (Registrant’s telephone number, including area code) Copies of Communications to: Stoecklein Law Group 401 West A Street Suite 1150 San Diego, CA 92101 (619) 704-1310 Fax (619) 704-0556 Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x The number of shares of Common Stock, $0.001 par value, outstanding on May 7, 2012 was 20,362,500 shares. 1 CITADEL EXPLORATION, INC. QUARTERLY PERIOD ENDED MARCH 31, 2012 Index to Report on Form 10-Q Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4T. Controls and Procedures 18 PART II - OTHER INFORMATION Item 1. Legal Proceedings 19 Item1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 5. Other Information 19 Item 6. Exhibits 20 Signature 21 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. CITADEL EXPLORATION, INC. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED BALANCE SHEETS (unaudited) March 31, December 31, ASSETS Current assets: Cash $ $ Prepaid expenses Prepaid stock compensation Total current assets Oil and gas properties Website, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Overdraft in trust account $ $ Accounts payable Accounts payable - related party - Accrued interest payable Accrued interest payable - related party Note payable Notes payable - related party Total current liabilities Total liabilities Stockholders' equity (deficit): Common stock, $0.001 par value, 100,000,000 shares authorized, 20,320,000 and 20,320,000 shares issued and outstanding as of March 31, 2012 and December 31, 2011, respectively Additional paid-in capital Stock payable Deficit accumulated during exploration stage ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ See Accompanying Notes to Consolidated Financial Statements. 3 CITADEL EXPLORATION, INC. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Inception For the three months (November 6, 2006) ended To March 31, March 31, (restated) Revenue $
